                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



JAMES C. STRADER,

                           Plaintiff,

          v.                                    CASE NO. 19-3102-SAC

ROGER WERHOLTZ, et al.,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter, a civil rights action filed under 42 U.S.C. § 1983,

comes before the Court on plaintiff’s post-judgment filings.

                              Background

     On October 4, 2019, the Court dismissed this matter for failure

to state a claim for relief. Plaintiff submitted multiple pleadings

after the entry of judgment, and on October 17, 2019, the Court entered

an order restricting his future filings in this action, allowing him

to file only an objection to the restriction, a post-judgment motion,

and a notice of appeal without obtaining authorization from the Court.
     Plaintiff has filed an objection (Doc. 85), a motion for

reconsideration (Doc. 86), and a notice of appeal and motion to proceed

in forma pauperis (Docs. 87-88).

                               Analysis

          Plaintiff’s objection to the filing restriction

     Plaintiff’s objection claims that he has been denied equal rights

and points out that he has sought the appointment of counsel. He
complains that the “clerk of the court and defendants are clearly

covering up .. for defendant, rapist/child molesters … and claiming

e-file errors.” (Doc. 85, p. 5.) He also repeats bare allegations of
harm but identifies no specific, supporting information.

     None of these arguments persuade the Court that the filing

restriction should be modified or removed. The record in this matter

shows that plaintiff has repeatedly submitted materials that do not

support a comprehensible claim for relief, and the Court remains

convinced that a filing restriction is warranted in this matter.

               Plaintiff’s motion for reconsideration

     The Federal Rules of Civil Procedure do not expressly authorize

a motion for reconsideration. Van Skiver v. United States, 952 F.2d

1241, 1243 (10th Cir. 1991). Rather, following a final judgment, the

Rules permit a party to file a motion to amend the judgment under Rule

59(e) or a motion for relief from judgment under Rule 60(b). Id.

     A motion for reconsideration may be construed as a motion to alter

or amend the judgment under Rule 59(e) is filed within 28 days

following the entry of judgment. See Price v. Philpot, 420 F.3d 1158,

1167 n. 9 (10th Cir. 2005). The Court may grant relief under Rule 59(e)

only if the moving party shows (1) there is an intervening change in

the controlling law, (2) there is new evidence that was previously
unavailable, or (3) there is a need to correct clear error or prevent

manifest injustice. See Hayes Family Trust v. State Farm Fire & Cas.

Co., 845 F.3d 997, 1004 (10th Cir. 2017). Finally, a motion under Rule

59(e) may be granted where a “court has misapprehended the facts, a

party’s position, or the controlling law.” Servants of Paraclete v.

Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Such a motion may not be

used to “revisit issues already addressed or advance arguments that

could have been raised in prior briefing.” Id.
     Plaintiff’s motion for reconsideration does not present any

argument that justifies relief. He appears to complain broadly about
difficulties with electronic filing, about the typewritten signature

line that appears on the orders entered by the Court, and about events

he describes as obstruction of justice. Because he does not provide

any reasoned argument that comes within the standards for granting

relief under Rule 59(e), the Court must deny his motion.

    Plaintiff’s motion to proceed on appeal in forma pauperis

     The motion to proceed in forma pauperis is granted. The Court

advises plaintiff that he is obligated to pay the $505.00 appellate

fees but may pay them in installments calculated under 28 U.S.C. §1915

(b)(2). A copy of this order will be transmitted to plaintiff’s

custodian as notice of the fee obligation.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff’s objection to

the filing restriction (Doc. 85) is overruled.

     IT IS FURTHER ORDERED plaintiff’s motion for reconsideration

(Doc. 86) is construed as a motion filed under Rule 59(e) of the Federal

Rules of Civil Procedure and denied.

     IT IS FURTHER ORDERED plaintiff’s motion for leave to proceed

on appeal in forma pauperis (Doc. 88) is granted. Collection action
may proceed under 28 U.S.C. § 1915(b)(2), and a copy of this order

shall be transmitted to the finance office of the facility where

plaintiff is incarcerated.

     IT IS SO ORDERED.

     DATED:   This 31st day of October, 2019, at Topeka, Kansas.



                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
